Citation Nr: 1529130	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a visual disorder, and if so, entitlement to service connection for a visual disorder.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss, and if so, entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for acquired psychiatric disability, including post-traumatic stress disorder (PTSD).

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of mini-strokes.

5. Entitlement to an increased disability rating for hepatitis, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R. V.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to February 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In rating decisions issued in July 2002 and April 2011, the RO denied service connection for psychiatric disability including PTSD. In the April 2011 rating decision, the RO denied reopening of previously denied claims for service connection for a visual disorder and bilateral hearing loss. The RO also continued a 0 percent disability rating for hepatitis. In a September 2012 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for residuals of mini-strokes.

In April 2015, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.


In the present decision, below, the Board is granting reopening of the previously denied claims for service connection for a visual disorder and hearing loss. The issues of service connection, on the merits, for those disorders, and the issue of service connection for psychiatric disability including PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a July 2002 rating decision denying reopening of previously denied claims for service connection for a visual disorder and hearing loss.

2. Evidence received since the July 2002 rating decision supports the existence of a current visual disorder and relates a history of eye injury in service.

3. Evidence received since the July 2002 rating decision supports the existence of current bilateral hearing loss and relates a history of acoustic injury in service.

4. The Veteran did not have mini-strokes, and did not have worsening of longstanding intermittent numbness and speech slurring, during or soon after inpatient treatment at the Denver, Colorado VA Medical Center from January 15 to 17, 2002.

5. The Veteran's hepatitis is nonsymptomatic.


CONCLUSIONS OF LAW

1. The July 2002 rating decision denying reopening of previously denied claims for service connection for a visual disorder and hearing loss is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Evidence received since the July 2002 rating decision is new and material to a claim for service connection for a visual disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3. Evidence received since the July 2002 rating decision is new and material to a claim for service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

4. The Veteran did not suffer additional disability as the result of VA hospital care. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).

5. The criteria for a compensable disability rating for hepatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7345, 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in August 2010, September 2010, and May 2012. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and claims for compensation under 38 U.S.C.A. § 1151. VA advised the Veteran what constitutes new and material evidence to reopen previously denied claims. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the April 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the April 2015 Board hearing. The examination reports appropriately and sufficiently address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Service Connection for Visual Disorder

The Veteran contends that he sustained bilateral eye injury during service and has a resulting ongoing visual disorder. In February 1996, he sought service connection for problems with his eyesight. In an August 1996 rating decision, the RO denied service connection for visual disorder. The RO found no evidence of a visual disorder in service or current evidence of a visual disorder.  

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

During the year following the August 1996 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the visual disorder service connection claim was received within the appeal period. No additional relevant service department records were received after that rating decision. 

In a July 2002 rating decision, the RO found that new and material evidence regarding service connection for visual disorder had not been received. The RO denied reopening of the previously denied claim for service connection. During the year following the July 2002 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the claim was received within the appeal period. No additional relevant service department records were received after that rating decision. 

In August 2010, the Veteran again sought service connection for an eyesight problem. In an April 2011 rating decision, the RO found that new and material evidence regarding service connection for visual disorder had not been received. The RO denied reopening of the previously denied claim for service connection. The Veteran appealed the April 2011 rating decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The most recent final disallowance on any basis of the Veteran's claim for service connection for visual disorder  is the July 2002 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The evidence that was of record in July 2002 includes service medical records, post-service medical records, and reports of VA medical examinations. Records of medical examinations and treatment assembled through July 2002 did not show any diagnosis of ocular pathology.

The evidence that has been added since July 2002 includes more recent medical evidence and the Veteran's testimony at the 2015 Board hearing. In VA treatment in August 2011, a clinician prescribed eye drops to address dry eyes. In VA treatment in July 2012, the Veteran reported a three day history of migraine headaches with intermittent visual disturbances. In the 2015 Board hearing, the Veteran reported that debris was blown into his eyes during service during a training exercise. He stated that the debris had to be flushed out of his eyes. He indicated that he had visual problems after that incident. 

The evidence added since July 2002 includes treatment records reflecting complaints of current eye and visual disorders. Existence of a current visual disorder is relevant and necessary to the claim for service connection for a visual disorder. The Veteran's hearing testimony includes a new report of eye injury in service. For purposes of reopening the claim, the Board presumes the credibility of that testimony. As evidence that is both new and material has been added, the Board grants reopening of the claim for service connection for a visual disorder.

Having reopened the claim for service connection for a visual disorder, the Board must consider it on its merits. The Board finds that the claim should be remanded to the RO for the development of additional evidence, as explained in the remand section, below.

Service Connection for Hearing Loss

The Veteran contends that he was exposed to loud noises during service and has resulting ongoing bilateral hearing loss. In February 1996, he sought service connection for problems with his hearing. In an August 1996 rating decision, the RO denied service connection for hearing loss as the evidence did not show a hearing loss disability for VA purposes.  

During the year following the August 1996 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the hearing loss service connection claim was received within the appeal period. No additional relevant service department records were received after that rating decision. 

In a July 2002 rating decision, the RO found that new and material evidence regarding service connection for hearing loss had not been received. The RO denied reopening of the previously denied claim for service connection. During the year following the July 2002 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the hearing loss service connection claim was received within the appeal period. No additional relevant service department records were received after that rating decision. 

In August 2010, the Veteran again sought service connection for hearing loss. In an April 2011 rating decision, the RO found that new and material evidence regarding service connection for hearing loss had not been received. The RO denied reopening of the previously denied claim for service connection. The Veteran appealed the April 2011 rating decision.

The most recent final disallowance on any basis of the Veteran's claim for service connection for hearing loss is the July 2002 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The evidence that was of record in July 2002 includes service medical records, post-service medical records, and reports of VA medical examinations. On a VA audiological examination in June 1996, in each ear, the thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all 25 decibels or lower. The speech recognition scores were 80 percent in each ear. In the August 1996 rating decision, the RO noted that the auditory thresholds were not in the range that constitutes hearing impairment for VA benefits purposes. The RO acknowledged that the speech recognition scores were consistent with impairment, but concluded that those scores not related to any event in service.

The evidence added after July 2002 includes more recent medical evidence and the Veteran's 2015 hearing testimony. In a VA audiology consultation in February 2011, in each ear, auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 26 decibels or greater. The examining audiologist diagnosed bilateral sensorineural hearing loss. In the 2015 Board hearing, the Veteran reported that during service he was exposed to explosions in a training exercise, and that he had hearing problems thereafter. 

The evidence added since July 2002 includes treatment records reflecting current bilateral hearing loss, including as shown by auditory thresholds. Existence of  current hearing loss is relevant and necessary to the claim for service connection for hearing loss. The Veteran's 2015 Board hearing testimony includes a new report of acoustic injury in service. For purposes of reopening the claim, the Board presumes the credibility of that testimony. As evidence that is both new and material has been added, the Board grants reopening of the claim for service connection for hearing loss.

Having reopened the claim for service connection for a visual disorder, the Board must consider it on its merits. The Board finds that the claim should be remanded to the RO for the development of additional evidence, as explained in the remand section, below.

Compensation under38 U.S.C.A. § 1151 for Residuals of Mini-Strokes

The Veteran contends that medical treatment that he received at the Denver, Colorado VA Medical Center (VAMC) caused him to have mini-strokes. He asserts that the mini-strokes have left residual impairment of speech and memory.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was a event which was not reasonably foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical condition after such care has ceased. 38 C.F.R. § 3.361(b). To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In a March 2012 claim and in the April 2015 Board hearing, the Veteran described the treatment at the Denver VAMC that he claims caused him to have mini-strokes. He did not identify when that treatment occurred. Because treatment he received there in January 2002 corresponds in many details to the events he reported, the Board concludes that the January 2002 treatment is the subject of his 38 U.S.C.A. § 1151 claim.

The Veteran has a long history of VA medical treatment, some of it relevant to this claim. In October 1996, he underwent MRI of his brain, in response to his report of having spells. That MRI showed hyperintensities in the white matter consistent with ischemic demyelination. A clinician noted that such findings were surprising in a person of the Veteran's age, then 39 years. Treatment records from 1996 forward reflect reports of a long history of cocaine use.

In VA treatment in June 2000, the Veteran reported chest pain, left arm numbness, shortness of breath, and tingling in his left side from his head to his feet. He attributed the tingling to ischemic changes in his brain. He had ongoing VA treatment for mental and physical disorders later in 2000, and in 2001.

In an October 2001 neurology consultation, the Veteran reported a long history of headaches and spells of dizziness, balance problems, slurred speech, and slowed thinking. The neurologist noted slurring of speech and some deficits in mental functioning. The neurologist noted the findings of the October 1996 brain MRI. In treatment visits in December 2001, the Veteran reported abdominal pain and increased and more constant numbness in his entire left side.

In explaining his 38 U.S.C.A. § 1151 claim, the Veteran reported that, while he was being seen at the Denver VAMC for abdominal pain, a clinician referred him for evaluation of accompanying chest pain. He indicated that evaluation of and treatment for the chest pain included nitroglycerin and cardiac catheterization. He contended that following that treatment he had mini-strokes.

Treatment records show that the Veteran came to the emergency room of the Denver VAMC on January 15, 2002, reporting abdominal pain and numbness and tingling on the left side of his face. An emergency room physician referred him to the gastroenterology clinic. In that clinic, the Veteran reported a one month history of abdominal pain, and also reported chest pain. A physician admitted the Veteran as an inpatient to evaluate him for possible unstable angina. His symptoms did not respond to nitroglycerin. A cardiologist noted that MRIs of the Veteran's brain that performed in October 1996 showed probable ischemic demyelination in the white matter, thought to be evidence of possible past cerebrovascular accident, or stroke. The Veteran underwent cardiac catheterization on January 16. The catheterization did not show any significant coronary disease. Treating physicians concluded that the Veteran's chest pain was probably due to his longstanding fibromyalgia, or was possibly due to a gastrointestinal disorder. The Veteran was discharged on January 17. VA treatment notes from the weeks and months following the January 2002 treatment do not reflect complaints or symptoms that clinicians related to new or past strokes.

In VA primary care in October 2009, the Veteran reported a long history of dizzy spells. Neurological evaluation did not show any neurological problems. The treating physician noted that the Veteran reported such symptoms in 2001, and that physicians did not find any neurological problems at that time.

Records of treatment of the Veteran immediately prior to the January 15 to 17, 2002, inpatient treatment show complaints of abdominal pain and reports of a long history of symptoms such as headache, dizziness, and slurred speech. Before the January 2002 treatment, clinicians noted the 1996 brain MRI findings, but found that there was not clear evidence of a neurological disorder. During and after the January 2002 inpatient treatment, clinicians noted the 1996 brain MRI findings, but found that there was no clear evidence of a neurological disorder. Treatment records do not show any difference in the Veteran's physical condition before, during, and after the January 2002 treatment. Specifically, clinicians did not find any evidence of mini-strokes in 2001 or 2002. Nor does any treatment record indicate that symptoms such as slurred speech and one-sided numbness, which were reported before the January 2002 treatment, worsened during or soon after the January 2002 treatment. The preponderance of the evidence indicates, then, that the Veteran did not suffer additional disability in the form of mini-strokes as a result of the January 2002 VA inpatient treatment. Because he did not suffer additional disability as a result of that VA hospital care, it is not necessary to address the question of any fault in that treatment. In the absence of additional disability as a result of VA hospital care, there is no basis to award compensation for the claimed additional disability. The Board therefore denies the claim for compensation under 38 U.S.C.A. § 1151.

Increased Disability Rating for Hepatitis

The Veteran contends that his service-connected hepatitis warrants a higher, compensable disability rating. He underwent treatment for hepatitis during service. The RO granted service connection, effective from his separation from service in 1976, for his hepatitis. The RO assigned a disability rating of 0 percent. In July 2010, the Veteran sought an increased rating. He appealed the April 2011 rating decision continuing the 0 percent rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule provides for evaluating hepatitis at 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354. Under those codes, compensable ratings of 100, 60, 40, 20, or 10 percent are assigned depending on the frequency or persistence of symptoms such as fatigue, malaise, and anorexia, the extent of any weight loss, and the total duration of incapacitating episodes over a preceding twelve month period. A 0 percent rating is assigned if the hepatitis is nonsymptomatic.

In March 2011 VA medical examination, the Veteran reported that, during service in 1975, he became jaundiced, and had three weeks of inpatient treatment for hepatitis. He indicated that since then he had not had any jaundice nor any other treatment for hepatitis or other liver disorder. The examiner found that the Veteran's liver was of normal size and was not tender. Jaundice, palmar erythema, and spider angiomata were all absent. There was no evidence of malnutrition. On laboratory testing, a hepatitis panel was normal.

In the April 2015 Board hearing, the Veteran reported that he did not presently receive treatment for hepatitis. He stated that he did not currently have symptoms of hepatitis. He indicated that, because of the chronic nature of hepatitis infection, he had ongoing worry about possible recurrences or complications. The undersigned VLJ, who presided over the hearing, encouraged the Veteran to seek compensation for worry related to the hepatitis by filing a claim for service connection for a psychiatric disorder as secondary to the hepatitis. The Veteran expressed his belief that he had already contacted his representative about filing such a claim.

The 2011 VA examination report and the Veteran's hearing testimony indicate that he has not had any physical symptoms of hepatitis. There is consistent and uncontroverted evidence, then, that his hepatitis is nonsymptomatic. As it is nonsymptomatic, it does not meet the criteria for a compensable rating. The Board therefore denies a rating higher than 0 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's hepatitis has not required frequent hospitalizations. He has not contended, and the record does not suggest, that his hepatitis markedly interferes with his capacity for employment. His hepatitis thus has not suggested an exceptional or unusual disability picture, and it is not necessary to refer the rating issue for consideration of extraschedular ratings. 

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the assembled evidence does not suggest, that any post-service effects his hepatitis have made him unemployable. Thus, the present record does not indirectly raise the issue of unemployability.


ORDER

A claim for service connection for a visual disorder is reopened.

A claim for service connection for bilateral hearing loss is reopened.

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of mini-strokes is denied.

A compensable disability rating for hepatitis is denied.


REMAND

The Board is remanding the issues of service connection for a visual disorder, hearing loss, and psychiatric disability including PTSD.

The Veteran reports that he got debris in his eyes during service, and that he presently has vision problems. VA treatment records show some eye and vision complaints, but those records do no provide clear diagnosis or findings as to any current disorders. There is no medical finding or opinion as to the likely etiology of any current eye disorders. The Board is remanding the issue for a VA examination of the Veteran's eyes, with file review, to clarify the nature of any current eye disorders and provide opinion as to the likely etiology of any such disorders.

The hearing levels shown on testing during the Veteran's service are varied, with some within normal limits and others showing some impairment. There is no record of any testing soon after separation from service. Testing has shown current bilateral hearing loss. No audiology professional has provided any finding or opinion regarding any relationship between hearing levels found in service and the current hearing loss. The Board is remanding the issue for a VA audiology examination and file review, with opinion regarding the likely etiology of the current hearing loss.

The Veteran contends that he has psychiatric disability, including PTSD. At different times over the course of his claims and appeals, he has contended that psychiatric disability existed before entrance into service and was aggravated during service, or that such disability began during service or developed as a result of events during service. He has reported that he was sexually assaulted during service.

The Veteran's claim for service connection for psychiatric disability including PTSD was addressed by the RO on two occasions, in 2002 and 2011. While he did not appeal the earlier decision, it is not necessary to submit new and material evidence to reopen that decision, because additional service department records were received after that decision.

In August 2001, the Veteran sought service connection for mental illness, including depression, anxiety attacks, and PTSD. In a July 2002 rating decision, the RO denied service connection for PTSD, and for bipolar disorder and schizophreniform disorder claimed as depression. The evidence the RO listed as considered did not include any service personnel records. During the year following the July 2002 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the psychiatric disability service connection claim was received within the appeal period.

In 2010, the Veteran again sought service connection for psychiatric disability including PTSD. A packet of the Veteran's service personnel records were associated with his claims file, and were marked as received in September 2010. If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). As service department records not previously associated with the claims file were received after the July 2002 rating decision, it was appropriate for VA to reconsider the claim without requiring new and material evidence to reopen it. The RO acted appropriately in the April 2011 rating decision. The decision denying service connection for PTSD was made on the merits, without requiring new and material evidence to reopen a previously denied claim. The issue presently on appeal, then, is service connection, on the merits, for psychiatric disability including PTSD.

The Veteran has had VA mental health treatment. Clinicians have provided multiple and varying diagnoses, including substance dependence, PTSD, depressive disorder, personality disorder, and schizophrenia. The assembled evidence does not contain, however, clear findings or opinions from mental health professionals regarding relationships, if any, between the Veteran's psychiatric disorders and his service. The Board is remanding the issue for a VA psychiatric examination, with file review, and opinion regarding the history and any relationship to service of the Veteran's psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to clarify the diagnosis and address the likely etiology of any current eye disorders and vision disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for all current disorders of the eyes or vision. Ask the examiner to express opinions, with respect to each current eye or vision disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that each disorder is causally related to injury, disease, or other event during service. Ask the examiner to explain the conclusions reached.

2. Schedule the Veteran for a VA audiology examination to address the likely etiology of current hearing loss. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and perform and report findings of audiological testing. Ask the examiner to express opinions, in light of the testing records and other assembled evidence, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current bilateral hearing loss was incurred or aggravated during service, or is otherwise causally related to acoustic injury or other events during service. Ask the examiner to explain the conclusions reached.

3. Schedule the Veteran for a VA mental disorders examination, performed by a psychiatrist or psychologist, to address the likely etiology of current psychiatric disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to list the Veteran's past and present psychiatric diagnoses, and to specifically opine as to whether or not the Veteran has PTSD. Ask the examiner to express opinions responding to the following questions:

A. If you find that the Veteran has PTSD, what reported stressors plausibly caused or have aggravated his PTSD?

B. Do you believe the Veteran had a psychiatric disorder before he entered service? Why do you say so?

C. If you believe the Veteran had any psychiatric disorder before he entered service, did that disorder become permanently worse as a result of military service? 

D. For each current psychiatric disorder, is it at least as likely as not (at least a 50 percent likelihood) that the disorder began during service or developed as a result of events, including reported sexual trauma, during service?

Ask the examiner to explain the conclusions reached.

4. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


